DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. [Suh, US 20100042380] in view of Heckman et al. [Heckman, US 20140222525].
As to claim 9. Suh discloses A system for simulating the operation of an enterprise inventory management system, are operable to: 
instantiate at least a first instance of a simulated radio frequency identification (RFID) interrogator subsystem, [0031], said simulated RFID interrogator subsystem operable to generate data representative of each of a plurality of virtual inventory tags, [0046, 0052, 0054] and report said data to a global inventory database subsystem, simulated result DB 230 [fig. 1]; 
generate one or more performance metrics for said global inventory database subsystem, said performance metrics being a function of the receipt and processing of said data from said simulated RFID interrogator subsystem, [0040] an optimal design alternative is recommended based on the result of the analysis module 320, which his described to be stored in the database as described in [0037]; wherein the limitation “global inventory database subsystem” is interpreted to be equivalent to the databases in the simulation system of Suh as illustrated in [fig. 1], and the limitation “performance metrics for said global inventory database subsystem” is interpreted to be equivalent to the results generated by the analysis module and stored in the database, therefore the analysis results generated are for storage in the database; wherein the analysis result is a function of the data received from the virtual RFID readers; and
in response to said one or more performance metrics, alter the generation rate of said data by at least said first instance of said simulated RFID interrogator subsystem, or altering the instances of said simulated RFID interrogator subsystem to generate additional data, [0055] wherein additional data is generated by changing the simulation parameters and repeating the reading process, until a performance metric of said global inventory database subsystem reaches a predefined value, [0056, 0057] the simulation is repeated until an optimal design alternative is found.
comprising: at least one processor and at least one memory, said at least one memory containing instructions which, when executed by said at least one processor.
Suh teaches that the system is implemented as computer aided design system [0026, 0030, fig. 1].
All computer aided design systems are implemented on a computer that includes a processor and memory to store the instructions of the system.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Suh to understand that the computer aided design system is implemented on a computer.
Suh fails to disclose that the generated data is representative of each of a plurality of virtual inventory items.
Heckman teaches a RFID data collection and methods to simulate a RFID environment 100, [0033], using virtual RFID object tags 130 attached to virtual objects and contain data about the corresponding objects, [0031] which can be read using a virtual RFID reader 110, [0033]; wherein the system instantiates the virtual entities to simulate the virtual RFID system and read the data from the tags 130 using the readers 110 and adjust parameters to maximize the efficiency of the system, [0035]; wherein the data is analyzed in a database, [0036, fig. 8].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Suh with that of Heckman so that the system can simulate the RFID environment without using real equipment to save testing time and money.

claim 10. Suh fails to explicitly disclose The system recited in claim 9, wherein said system is further operative to modify, in response to said performance metrics, the computing resources associated with said global inventory database subsystem.
Suh, in [0060], teaches that the system is implemented in a flexible layer structure so the user can easily change the components of the system; wherein one of the components is the simulation results database 230, [fig. 1].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Suh to adjust the computing resources according to the needs of the simulated system.

As to claim 11. Suh discloses The system recited in claim 9, wherein each instance of said simulated RFID interrogator subsystem generates data representative of expected data from one or more real-world physical facilities, [0027].

As to claim 12. Suh discloses The system recited in claim 11, wherein said expected data is a function of the size of each of said one or more real-world physical facilities, [0027].

As to claim 14. Suh discloses The system recited in claim 9, wherein at least one of said one or more performance metrics represents an instantaneous value, [0055].

As to claim 16. Suh discloses The system recited in claim 9, further comprising the step of generating a report of said one or more performance metrics of said global inventory database subsystem correlated to data received from one or more instances of said simulated RFID interrogator subsystem, [fig. 8, 0056].

As to claims 1-4, 6, 8 are rejected with the same prior arts and reasoning as to that of claims 9-12, 14, 16, respectively.

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Heckman as applied to claims 1, 9 above, further in view of Noureldin et al. [Noureldin, US 20130282184].
As to claim 13. The combination of Suh and Heckman fails to disclose The system recited in claim 11, wherein said expected data is a function of the time zone where each of said one or more real-world physical facilities is located.
Noureldin teaches simulating the operating conditions of a system, [0038], wherein the expected data includes a time-zone of the location of the physical system, [0122].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Suh and Heckman with that of Noureldin so that the simulation can consider factors that could be affected by the time zone of the location of the system.

As to claim 5 is rejected with the same prior arts and reasoning as to that of claim 13.

Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Heckman as applied to claims 1, 9 above, further in view of Bhagchandani et al. [Bhagchandani, US 20130282184].
As to claim 15. the combination of Suh and Heckman fails to disclose The system recited in claim 9, wherein at least one of said one or more performance metrics represents an average value associated with a predefined temporal period.
Bhagchandani teaches simulation of a system wherein the system produces performance metrics that include an average value associated with a predetermined temporal period, [0023].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Suh and Heckman with that of Bhagchandani so that the system can be optimized to handle the average amount of work for a predetermined time period.

As to claim 7 is rejected with the same prior arts and reasoning as to that of claim 15.

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.
Argument 1: (Remarks page 14) First, it is important for the Examiner to appreciate that the system recited in claim 9 (and related method recited in claim 1), is not dependent on a simulated global inventory database subsystem, the claimed method is only dependent on a simulated RFID interrogator subsystem. The claimed system (and related method) are for simulating the operation of an enterprise inventory management system; such a system (and 
Response 1: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,” a simulated RFID interrogator subsystem and a functional (i.e., real-world) global inventory database subsystem”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claims 1, 9 specifically claim “a system/method for simulating the operation of an enterprise inventory management system comprising …”

Argument 2: (Remarks page 5) Based on the Examiner’s indication that the proposed amendments would be acceptable to distinguish the claims over Suh, the Applicant filed a formal response to the FOA on March 5, 2021, including the proposed claim amendments.” In response, the Examiner issued an Advisory Action on March 11, 2021, indicating that (emphasis added): “The proposed amendments might overcome the prior art on file. However, it would require further search and consideration . . .” In response to the Advisory Action, the Applicant filed a Request for Reconsideration (RCE) on May 19, 2021, with the previously-filed response to the FOA as the required submission.
In response to Applicant’s filing of the RCE, the Examiner issued the present Non-Final Office Action (NFOA) on June 1, 2021, presenting a new basis of rejection, wherein he has simply added U.S. Patent Publication No. 2014/0222525 Al (“Heckman”) to each prior basis for rejecting the independent claims.
Response 2: The Examiner discussed the presented agenda and proposed amendments on an interview on 03/02/2021. In the interview, the Examiner indicated that the broadest reasonable interpretation of the claimed limitations is different from the interpretation taken by the Applicant, as is detailed in the interview summary mailed on 03/08/2021. The Applicant agreed to make changes to the claims to reflect the intended interpretation. The Applicant requested the Examiner if a proposed amendment that would make the scope of the claims interpretation align with the intended scope. The Examiner agreed. Applicant sent the proposed amendments through email the same day, 03/02/2021, and asked “Please review the proposed claim amendment and if, as indicated during the interview, you believe the claim is acceptable to differentiate from the teachings of Suh” to which the Examiner agreed that it seems to overcome the prior art. The Examiner did not indicate that it might be allowable as any amendments formally presented require further search and consideration before the determination.
On a subsequent response filed as an after final response under the pre-pilot program, the Examiner responded with an advisory action as there is not time given for the Examiner to perform a further search if the proposed amendments would not place the application into a condition for allowance.
On a subsequent response filed as an RCE, the Examiner performed the appropriate search and found a different combination of prior arts that teach the claimed invention.
All the above action was done according to the guidelines of the USPTO.

Argument 3: (Remarks page 7) The Examiner has now rejected claims 1-4, 6, 8-12, 14 and 16, under 35 U.S.C. § 103, as being unpatentable over Suh in view of Heckman. The neither of which relate to an enterprise inventory management system,
Response 3: Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 9. When reading the preamble in the context of the entire claim, the recitation “an enterprise inventory management system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Argument 4: (Remarks page 10) As can be seen, Suh is only focused on simulating the reading of RFID tags, using various numbers of RFID readers, and the positions/directions thereof, to determine the minimum number of readers in a given implementation to achieve 100% recognition rate. In contrast, the claimed invention does not depend on the simulation of reading RFID tags, but rather on simulating the inventory data that results from the successful reading of RFID tags and, then, using that “virtual” inventory data to design/stress test an enterprise inventory management system.
Response 4: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Office Action is relying on Heckman et al. that teaches a simulation for an inventory management system using a virtual RFID object tags attached to virtual objects and obtain data about the virtual objects from the virtual tags to maximize the efficiency of the system based on the read virtual objects data as is detailed in the Office Action mailed on 06/01/2021.
The above argued limitation is rejected using the combination of Suh and Heckman.

Argument 5: (Remarks page 11) at no place in the those paragraphs, or elsewhere within Suh that the undersigned can identify, does Suh teach anything related to the claim limitations of “generating one or more performance metrics for [a] global inventory database subsystem” or “in response to [the] one or more performance metrics, alter[ing] the generation rate of... data by at least [a] first instance of [a] simulated RFID interrogator subsystem, or altering the instances of [the] simulated RFID interrogator subsystem to generate additional data, until a performance metric of [the] global inventory database subsystem reaches a predefined value.”
Response 5: Suh, in [0040], teaches that an optimal design alternative is recommended based on the result of the analysis module 320, which his described to be stored in the database as described in [0037]; wherein the limitation “global inventory database subsystem” is interpreted to be equivalent to the databases in the simulation system of Suh as illustrated in [fig. 1], and the limitation “performance metrics for said global inventory database subsystem” is interpreted to be equivalent to the results generated by the analysis module and stored in the 

Argument 6: (Remarks page 13) there is no discussion of optimizing a global inventory database subsystem. Regardless of Heckman’s use of RFID tag data, there is no teaching of using that data for “generat[ing] one or more performance metrics for [a] global inventory database subsystem” and, “in response to [the] one or more performance metrics, alter[ing] the generation rate of ... data by at least [a] first instance of [a] simulated RFID interrogator subsystem, or altering the instances of [the] simulated RFID interrogator subsystem to generate additional data, until a performance metric of [the] global inventory database subsystem reaches a predefined value.”
Response 6: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office Action is not relying on Heckman to teach the above argued limitation. The Office Action is relying on Suh to teach the above argued limitation. The Office Action admits that Suh fails to teach using the data about the objects the virtual tag is attached to; however, Heckman teaches using the data about the objects the tag is attached to for maximizing the efficiency of the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Benyam Haile/Primary Examiner, Art Unit 2688